UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-7502 Dreyfus International Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 5/31 Date of reporting period: 8/31/13 The following N-Q relates only to the Registrant's series listed below and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q Form will be filed for the remaining series as appropriate. Dreyfus Emerging Markets Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Emerging Markets Fund August 31, 2013 (Unaudited) Common Stocks95.4% Shares Value ($) Brazil16.0% Banco Santander Brasil, ADS 2,986,990 17,234,932 Brasil Insurance Participacoes e Administracao 511,600 4,095,459 Cia de Saneamento Basico do Estado de Sao Paulo, ADR 458,500 3,911,005 Cia Energetica de Minas Gerais, ADR 19,450 154,628 Diagnosticos da America 780,200 3,626,404 EDP - Energias do Brasil 1,281,100 5,745,204 Gerdau, ADR 841,280 6,040,390 Itau Unibanco Holding, ADR 1,130,575 13,759,098 JBS 2,280,700 7,035,333 Magnesita Refratarios 1,280,300 3,428,872 Petroleo Brasileiro, ADR 2,221,460 30,034,139 Porto Seguro 168,320 1,813,746 Sul America 650,762 3,818,466 Telefonica Brasil, ADR 304,210 6,002,063 Vale, ADR 584,620 8,424,374 China13.7% Anhui Conch Cement, Cl. H 2,854,000 9,219,571 Asia Cement China Holdings 2,316,000 1,105,069 Beijing Capital International Airport, Cl. H 8,366,000 5,480,631 China Communications Services, Cl. H 4,058,000 2,726,458 China Construction Bank, Cl. H 17,237,809 12,626,396 China Life Insurance, Cl. H 1,910,000 4,689,746 China Railway Group, Cl. H 6,368,000 3,268,399 China Shenhua Energy, Cl. H 1,870,500 5,813,314 Dongfang Electric, Cl. H 2,446,600 3,420,119 Dongfeng Motor Group, Cl. H 2,800,000 3,878,031 Guangzhou Automobile Group, Cl. H 5,923,603 6,042,427 Industrial & Commercial Bank of China, Cl. H 19,636,590 12,889,405 Lianhua Supermarket Holdings, Cl. H 9,238,000 4,884,395 PICC Property & Casualty, Cl. H 5,884,680 8,195,880 Sinotrans, Cl. H 23,188,500 5,741,467 Weichai Power, Cl. H 209,000 757,359 Weiqiao Textile, Cl. H 4,064,100 2,300,795 Zhejiang Expressway, Cl. H 6,582,000 5,508,731 Czech Republic.5% Komercni Banka 15,280 Hong Kong8.9% China Mobile 878,500 9,442,704 China Mobile, ADR 67,910 3,665,103 China Power International Development 4,942,872 1,816,658 China Resources Power Holdings 1,272,000 2,919,820 CNOOC 4,090,000 8,122,562 COSCO Pacific 5,971,118 8,778,282 Global Bio-Chem Technology Group 35,430,980 a 2,878,543 iShares FTSE A50 China Index ETF 5,677,900 6,882,791 NWS Holdings 3,869,768 5,778,864 Parkson Retail Group 11,147,000 4,384,366 Shanghai Industrial Holdings 2,900,000 9,499,062 Hungary1.0% Richter Gedeon 437,700 India9.5% Bharat Heavy Electricals 2,640,270 4,755,443 Grasim Industries 24,020 821,278 Hindustan Petroleum 1,495,907 3,798,069 ICICI Bank 242,270 2,947,246 ICICI Bank, ADR 52,734 1,372,139 India Cements 5,977,369 4,166,155 Jubilant Life Sciences 1,183,781 1,290,925 Maruti Suzuki India 108,012 2,032,970 NMDC 3,822,781 6,885,287 Oriental Bank of Commerce 1,196,523 2,300,866 Power Grid Corporation of India 1,944,192 2,864,704 Punjab National Bank 388,493 2,527,527 Reliance Industries 1,072,660 13,852,566 Rolta India 2,776,356 2,611,632 Sesa Goa 1,623,804 4,638,913 State Bank of India 301,480 6,931,028 Steel Authority of India 6,023,790 4,212,646 Indonesia.8% Aneka Tambang Persero 10,948,500 1,333,471 Bank Negara Indonesia Persero 8,307,500 2,928,926 Medco Energi Internasional 6,150,000 1,323,489 Malaysia1.1% CIMB Group Holdings 921,600 2,042,544 Genting 2,047,300 5,815,148 Mexico1.0% America Movil, ADR, Ser. L 204,710 3,950,903 Consorcio ARA 4,931,800 a 1,974,787 Grupo Financiero Banorte, Ser. O 164,800 1,014,752 Poland1.0% Asseco Poland 231,174 3,273,722 Bank Pekao 52,282 2,814,643 Powszechna Kasa Oszczednosci Bank Polski 98,230 1,164,336 Russia5.6% Gazprom, ADR 2,184,670 17,171,506 JKX Oil & Gas 1,322,961 a 1,378,746 Lukoil, ADR 8,725 505,614 Mobile Telesystems, ADR 248,010 5,247,892 Rosneft Oil, GDR 1,360,320 9,998,352 Sberbank of Russia, ADR 571,290 6,021,397 South Africa4.4% Adcock Ingram Holdings 152,720 981,840 AngloGold Ashanti 160,230 2,181,802 Barclays Africa Group 495,786 6,606,301 JD Group 1,418,063 3,792,903 Murray & Roberts Holdings 2,056,322 a 5,180,055 Standard Bank Group 896,258 9,981,184 Telkom 1,352,262 a 3,011,895 South Korea20.1% Hite Jinro 234,265 5,307,657 Hyundai Development 209,760 4,062,736 Hyundai Mobis 10,710 2,691,852 Hyundai Motor 37,660 8,447,674 KB Financial Group 505,030 16,242,125 Korea Electric Power 647,005 a 17,893,837 KT 12,200 396,757 KT, ADR 284,650 4,574,326 LG Electronics 130,356 8,502,116 Mando 678 76,043 Mirae Asset Securities 156,370 4,500,718 NongShim 15,366 3,308,386 POSCO 26,068 7,573,470 POSCO, ADR 8,280 596,326 Samsung Electronics 23,792 29,320,712 Samsung Fire & Marine Insurance 28,058 6,319,085 Shinhan Financial Group 237,020 8,733,046 Shinsegae 39,116 7,065,229 SK Telecom 17,498 3,491,561 SK Telecom, ADR 126,790 2,780,505 Tongyang Life Insurance 287,485 2,784,076 Taiwan9.3% Advanced Semiconductor Engineering 4,668,000 4,126,004 Compal Electronics 1,744,000 1,174,342 CTBC Financial Holding 7,550,526 4,756,217 First Financial Holding 15,961,535 9,227,708 Hon Hai Precision Industry 4,988,018 13,534,965 Nan Ya Printed Circuit Board 5,223,220 a 5,707,674 Powertech Technology 1,233,000 2,253,842 Siliconware Precision Industries 927,000 1,040,860 Siliconware Precision Industries, ADR 495,310 2,719,252 Simplo Technology 794,000 3,794,282 Taiwan Semiconductor Manufacturing 2,394,638 8,042,277 Transcend Information 1,058,940 3,124,677 United Microelectronics 13,101,845 5,385,309 Young Fast Optoelectronics 1,459,504 2,014,320 Thailand1.3% Bangkok Bank 1,011,060 5,685,053 Kasikornbank 705,900 3,486,738 Turkey.8% Asya Katilim Bankasi 2,521,620 a 2,201,586 Turkiye Garanti Bankasi 988,460 3,413,248 Turkiye Sise ve Cam Fabrikalari 1 1 United Arab Emirates.4% Emaar Properties 1,737,230 Total Common Stocks (cost $776,822,918) Preferred Stocks.3% Brazil Gerdau 159,500 1,146,472 Itau Unibanco Holding 90,480 1,099,738 Total Preferred Stocks (cost $2,477,064) Other Investment3.1% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $22,470,000) 22,470,000 b Total Investments (cost $801,769,982) % Cash and Receivables (Net) % Net Assets % ADR - American Depository Receipts ADS - American Depository Shares GDR - Global Depository Receipts a Non-income producing security. b Investment in affiliated money market mutual fund. At August 31, 2013, net unrealized depreciation on investments was $92,106,259 of which $56,875,619 related to appreciated investment securities and $148,981,878 related to depreciated investment securities. At August 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Financial 28.2 Information Technology 13.4 Energy 12.8 Industrial 8.7 Materials 8.6 Consumer Discretionary 6.7 Telecommunication Services 6.3 Utilities 4.9 Consumer Staples 3.3 Money Market Investment 3.1 Health Care 1.8 Exchange-Traded Funds 1.0 † Based on net assets. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS August 31, 2013 (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales: Czech Koruna, Expiring 9/3/2013 a 3,080,019 158,356 158,150 206 Hong Kong Dollar, Expiring 9/3/2013 b 8,378,516 1,080,308 1,080,478 (170 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a Citigroup b Morgan Stanley Capital Services The following is a summary of the inputs used as of August 31, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Foreign Common Stocks+ 678,064,722 - - Exchange-Traded Funds 6,882,791 - - Mutual Funds 22,470,000 - - Preferred Stocks+ 2,246,210 - - Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - 206 - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - (170) - + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended August 31, 2013 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus International Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 22, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 22, 2013 By: /s/ James Windels James Windels Treasurer Date: October 22, 2013 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
